Exhibit 10.2

SORRENTO THERAPEUTICS, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of September 21, 2012
(the “Effective Date”), is made by and between Sorrento Therapeutics, Inc., a
Delaware corporation (together with any successor thereto, the “Company”), and
Richard G. Vincent (the “Executive”) (collectively referred to herein as the
“Parties”).

WHEREAS, Executive and the Company mutually desire to set forth the terms and
conditions upon which the Company will compensate Executive for his services as
an employee following the Effective Date.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

1. Employment.

(a) General. From and after the Effective Date, the Company shall employ
Executive and Executive shall be employed by the Company, for the period and in
the position set forth in this Section 1, subject to the other terms and
conditions herein provided.

(b) Employment Term. The term of employment under this Agreement (the “Term”)
shall commence on the Effective Date and continue thereafter until terminated in
accordance with Section 3.

(c) Position and Duties. Executive shall serve as Chief Financial Officer of the
Company with such customary responsibilities, duties and authority normally
associated with such position and as may from time to time be assigned to
Executive by the President and Chief Executive Officer of the Company (the
“CEO”) or the Board of Directors of the Company (the “Board”), consistent with
such position. In the performance of such duties, Executive shall report to the
CEO. Executive shall devote substantially all of Executive’s working time and
efforts to the business and affairs of the Company (which shall include service
to its affiliates, if applicable) and shall not engage in outside business
activities (including serving on outside boards or committees) without the
consent of the Board, provided that Executive shall be permitted to (i) manage
Executive’s personal, financial and legal affairs, (ii) participate in trade
associations, (iii) serve on the board of directors of not-for-profit or
tax-exempt charitable organizations, and (iv) continue to provide consulting
services to those companies with which Executive is engaged as of the Effective
Date for a reasonable transition period following the Effective Date, in each
case, subject to compliance with this Agreement and provided that such
activities do not materially interfere with Executive’s performance of
Executive’s duties and responsibilities hereunder. Executive hereby consents to
serve as an officer and/or director of the Company or any subsidiary or
affiliate thereof without any additional salary or compensation, if so requested
by the Board. Executive agrees to observe and comply with the rules and policies
of the Company as adopted by the Company from time to time, in each case as
amended from time to time, and as delivered or made available to Executive
(each, a “Policy”).

 

2. Compensation and Related Matters.

(a) Annual Base Salary. Executive shall receive a base salary at a rate of
$300,000 per annum (such annual base salary, as it may be adjusted from time to
time, the “Annual Base Salary”). The Annual Base Salary shall be paid in
accordance with the customary payroll practices of the Company. Such Annual Base
Salary shall be reviewed (and may be adjusted) from time to time by the Board or
an authorized committee of the Board.



--------------------------------------------------------------------------------

(b) Bonus. Executive will be eligible to participate in an annual incentive
program established by the Board or an authorized committee of the Board.
Executive’s target annual incentive compensation under such incentive program
shall be twenty-five percent (25%) of his Annual Base Salary (the “Annual
Bonus”). The Annual Bonus payable under the annual incentive program shall be
based on the achievement of individual and Company performance goals to be
determined in good faith by the Board or an authorized committee of the Board.
The payment of each Annual Bonus shall be subject to Executive’s continued
employment with the Company through the date of payment, and shall be paid
between January 1st and March 15th of the calendar year following the calendar
year to which it relates.

(c) Benefits. During the Term, Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Company, consistent
with the terms thereof and as such plans, programs and arrangements may be
amended from time to time.

(d) Vacation. During the Term, Executive shall be entitled to paid personal
leave in accordance with the Company’s Policies. Any vacation shall be taken at
the reasonable and mutual convenience of the Company and Executive.

(e) Expenses. During the Term, the Company shall reimburse Executive for all
reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy.

(f) Key Person Insurance. At any time during the Term, the Company shall have
the right to insure the life of Executive for the Company’s sole benefit. The
Company shall have the right to determine the amount of insurance and the type
of policy. Executive shall reasonably cooperate with the Company in obtaining
such insurance by submitting to physical examinations, by supplying all
information reasonably required by any insurance carrier, and by executing all
necessary documents reasonably required by any insurance carrier, provided that
any information provided to an insurance company or broker shall not be provided
to the Company without the prior written authorization of Executive. Executive
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy.

 

3. Termination.

The Company and Executive acknowledge that Executive’s employment during the
Term will be at-will, as defined under applicable law, and that Executive’s
employment with the Company during the Term may be terminated by the Company or
Executive, as applicable, without any breach of this Agreement under the
following circumstances:

(a) Circumstances.

(i) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.

(ii) Disability. If Executive has incurred a Disability (as defined below), the
Company may terminate Executive’s employment. “Disability” shall mean, at any
time the Company or any of its affiliates sponsors a long-term disability plan
for the Company’s employees, “disability” as defined in such long-term
disability plan for the purpose of determining a participant’s eligibility for
benefits; provided, however, if the long-term disability

 

2



--------------------------------------------------------------------------------

plan contains multiple definitions of disability, “Disability” shall refer to
that definition of disability which, if Executive qualified for such disability
benefits, would provide coverage for the longest period of time. The
determination of whether Executive has a Disability shall be made by the person
or persons required to make disability determinations under the long-term
disability plan. At any time the Company does not sponsor a long-term disability
plan for its employees, Disability shall mean Executive’s inability to perform,
with or without reasonable accommodation, the essential functions of Executive’s
position hereunder for a total of three months during any six-month period as a
result of incapacity due to mental or physical illness as determined by a
physician selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative, with such agreement as to acceptability not to
be unreasonably withheld or delayed. Any refusal by Executive to submit to a
medical examination for the purpose of determining Disability shall be deemed to
constitute conclusive evidence of Executive’s Disability.

(iii) Termination by the Company. The Company may terminate Executive’s
employment with or without “Cause” (as defined below).

(iv) Resignation by Executive. Executive may resign Executive’s employment with
the Company with or without “Good Reason” (as defined below).

(b) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
paragraph (a)(i)) shall be communicated by a written notice to the other Party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, and (ii) specifying a Date of Termination (as defined below) which,
if submitted by Executive, shall be at least thirty (30) days following the date
of such notice (a “Notice of Termination”); provided, however, that in the event
that Executive delivers a Notice of Termination to the Company, the Company may,
in its sole discretion, change the Date of Termination to any date that occurs
following the date of Company’s receipt of such Notice of Termination and is
prior to the date specified in such Notice of Termination. A Notice of
Termination submitted by the Company may provide for a Date of Termination on
the date Executive receives the Notice of Termination, or any date thereafter
elected by the Company in its sole discretion. For purposes of this Agreement,
“Date of Termination” shall mean (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; or (ii) if Executive’s
employment is terminated pursuant to Section 3(a)(ii) – (iv) either the date
indicated in the Notice of Termination or the date specified by the Company
pursuant to this Section 3(b), whichever is earlier.

(c) Company Obligations upon Termination. Upon termination of Executive’s
employment pursuant to any of the circumstances listed in Section 3(a),
Executive (or Executive’s estate) shall be entitled to receive the sum of:
(i) the portion of Executive’s Annual Base Salary earned through the Date of
Termination but not yet paid to Executive; (ii) any expenses owed to Executive
pursuant to Section 2(e); and (iii) any amount accrued and arising from
Executive’s participation in, or vested benefits accrued under any employee
benefit plans, programs or arrangements (collectively, the “Company
Arrangements”), which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements.

(d) Severance on Termination Without Cause or Resignation for Good Reason.

(i) Severance. If Executive is terminated without Cause or if Executive resigns
for Good Reason, then, subject to Executive signing on or before the forty-fifth
(45th) day following Executive’s Separation from Service (as defined below), and
not revoking, a release of claims in a form reasonably acceptable to the Company
(the “Release”), and Executive’s continued compliance with Section 4, Executive
shall receive, in addition to the compensation set forth in Section 3(c), the
following:

(A) an amount equal to Executive’s then current Annual Base Salary, payable in a
lump sum on the First Payment Date (as defined below);

 

3



--------------------------------------------------------------------------------

(B) for the twelve (12) month period following Executive’s Separation from
Service (or, if earlier, the date on which the applicable continuation period
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) expires), the Company shall arrange to provide Executive and his
eligible dependents who were covered under the Company’s health insurance plans
as of the date of Executive’s Separation from Service with health (including
medical and dental) insurance benefits substantially similar to those provided
to such dependents immediately prior to the date of such Separation from
Service. If the Company is not reasonably able to continue health insurance
benefits coverage under the Company’s insurance plans, the Company shall provide
substantially equivalent coverage under other third party insurance sources. If
any of the Company’s health benefits are self-funded as of the date of
Executive’s Separation from Service, or if the Company cannot provide the
foregoing benefits in a manner that exempt from Section 409A of the Code or that
is otherwise compliant with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), instead of providing continued
health insurance benefits as set forth above, the Company shall instead pay to
Executive an amount equal to twelve (12) multiplied by the monthly premium
Executive would be required to pay for continuation coverage pursuant to the
COBRA for his eligible dependents who were covered under the Company’s health
plans as of the date of Executive’s Separation from Service (calculated by
reference to the premium as of the date of Separation from Service), which
amount shall be paid on the First Payment Date.

(ii) Definition of Cause. For purposes of this Agreement, the Company shall have
“Cause” to terminate Executive’s employment hereunder upon: (A) Executive’s
dishonesty that is intended to materially injure the business of the Company or
its affiliates; (B) Executive’s conviction of a felony; or (C) Executive’s
wanton or willful dereliction of duties that is not cured within thirty
(30) days after Executive is provided written notice of such dereliction of
duties by the Company.

(iii) Definition of Good Reason. For the sole purpose of determining Executive’s
right to severance payments as described above, the Executive’s resignation will
be for “Good Reason” if the Executive resigns within ninety (90) days after any
of the following events, unless Executive consents to the applicable event:
(A) a decrease in Executive’s Annual Base Salary or annual target bonus
opportunity, other than a reduction in Executive’s Annual Base Salary or annual
target bonus opportunity that is implemented in connection with a
contemporaneous reduction in annual base salaries affecting other senior
executives of the Company, (B) a material decrease in the Executive’s authority
or areas of responsibility as are commensurate with such Executive’s title or
position (other than in connection with a corporate transaction where the
Executive continues to hold the position referenced in Section 1(c) above with
respect to the Company’s business, substantially as such business exists prior
to the date of consummation of such corporate transaction, but does not hold
such position with respect to the successor corporation), or (C) the relocation
of the Executive’s primary office to a location more than thirty-five (35) miles
from the Company’s then current headquarters. Notwithstanding the foregoing, no
Good Reason will have occurred unless and until Executive has: (1) provided the
Company, within sixty (60) days of Executive’s knowledge of the occurrence of
the facts and

 

4



--------------------------------------------------------------------------------

circumstances underlying the Good Reason event, written-notice stating with
specificity the applicable facts and circumstances underlying such finding of
Good Reason; and (2) provided the Company with an opportunity to cure the same
within thirty (30) days after the receipt of such notice.

(e) No Other Compensation. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided in this Section 3, all of Executive’s rights
to salary, severance, benefits, bonuses and other compensatory amounts hereunder
(if any) shall cease upon the termination of Executive’s employment hereunder.
In the event that Executive’s employment is terminated by the Company for any
reason other than being terminated without Cause or if Executive resigns without
Good Reason, Executive’s sole and exclusive remedy shall be to receive the
payments and benefits described in Section 3(c). Executive shall not be required
to mitigate the amount of any payment provided for in this Section 3 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 3 be reduced by any compensation earned by
Executive as the result of employment by another employer or self-employment or
by retirement benefits; provided, however, that loans, advances or other amounts
owed by Executive to the Company may be offset by the Company against amounts
payable to Executive under this Section 3.

(f) Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates.

 

4. Restrictive Covenants.

(a) General. Executive acknowledges that the Company has provided and, during
the Term, the Company from time to time will continue to provide Executive with,
access to its proprietary information. Ancillary to the rights provided to
Executive as set forth in this Agreement and the Company’s provision of
Confidential Information, and Executive’s agreements regarding the use of same,
in order to protect the value of any Confidential Information, the Company and
Executive agree to the following provisions (A) against unfair competition,
(B) respecting Executive’s use of proprietary information and the protection of
such information, and (C) the ownership of inventions developed by Executive in
the course of Executive’s engagement or employment by or relationship with the
Company, which Executive acknowledges represent a fair balance of the Company’s
rights to protect its business and Executive’s right to pursue employment.

(b) Noncompetition; Nonsolicitation.

(i) Noncompetition. Executive shall not, at any time during the Term, directly
or indirectly engage in, have any equity interest in, interview for a potential
employment or consulting relationship with or manage, provide services to or
operate any person, firm, corporation, partnership or business (whether as
director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in any business which competes with any
portion of the Business (as defined below) of the Company anywhere in the world.
Nothing herein shall prohibit Executive from being a passive owner of not more
than two percent (2%) of the outstanding equity interest in any entity that is
publicly traded, so long as Executive has no active participation in the
business of such entity.

(ii) Nonsolicitation. Executive shall not, at any time during the Restriction
Period (as defined below), directly or indirectly, recruit or otherwise solicit
or induce any customer, subscriber or supplier of the Company to (A) terminate
or reduce its arrangement or business with the Company, or (B) to otherwise
change its relationship with the Company. Executive shall not,

 

5



--------------------------------------------------------------------------------

at any time during the Restriction Period, directly or indirectly, either for
Executive or for any other person or entity, (x) solicit any employee or
independent contractor of the Company to terminate his or her employment or
arrangement with the Company, or (y) employ any such individual during his or
her employment or engagement with the Company and for a period of twelve months
after such individual terminates his or her employment or engagement with the
Company.

(iii) Blue Penciling. In the event the terms of this Section 4(b) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

(c) Proprietary Information and Inventions Agreement. Executive and the Company
have executed the Company’s standard Proprietary Information and Inventions
Agreement, which agreement is attached hereto as Exhibit A and incorporated
herein by reference (the “Proprietary Information and Inventions Agreement”).
Executive agrees to perform each and every obligation of his therein contained.

(d) Return of Property. Upon termination of Executive’s employment with the
Company for any reason, Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents or property
concerning the Company’s customers, business plans, marketing strategies,
products, property or processes.

(e) Non-Disparagement. Each Party (which, in the case of the Company, shall mean
its officers and the members of the Board) agrees, during the Term and following
the Date of Termination, to refrain from Disparaging (as defined below) the
other Party and its affiliates, including, in the case of the Company, any of
its services, technologies or practices, or any of its directors, officers,
agents, representatives or stockholders, either orally or in writing. Nothing in
this paragraph shall preclude any Party from making truthful statements that are
reasonably necessary to comply with applicable law, regulation or legal process,
or to defend or enforce a Party’s rights under this Agreement. For purposes of
this Agreement, “Disparaging” means remarks, comments or statements, whether
written or oral, that impugn the character, integrity, reputation or abilities
of the person or entity being disparaged.

(f) Definitions. As used in this Section 4, (i) the term “Company” shall include
the Company and its direct and indirect parents and subsidiaries; (ii) the term
“Business” shall mean the business of the Company, as such business may be
expanded or altered by the Company during the Term; and (iii) the term
“Restriction Period” shall mean the period beginning on the Effective Date and
ending on the date that is twelve (12) months following the Date of Termination.

(g) Rights and Remedies Upon Breach. It is recognized and acknowledged by
Executive that a breach of the covenants contained in this Section 4 will cause
irreparable damage to Company and its goodwill, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
such breach will be inadequate. Accordingly, Executive agrees that in the event
of a breach of any of the covenants contained in this Section 4, in addition to
any other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and injunctive relief. In addition, in the
event Executive breaches any of the provisions of this Section 4, the Company
shall be entitled to immediately cease all payments under Section 3(d) above.

 

6



--------------------------------------------------------------------------------

(h) Acknowledgment by Executive. Executive has carefully read and considered the
provisions of this Section 4, and, having done so, agrees that the restrictions
set forth in this Section 4, including, but not limited to, the Restriction
Period, are fair and reasonable and are reasonably required for the protection
of the interests of the Company and its parent or subsidiary corporations,
officers, directors, shareholders, and other employees.

 

5. Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any
affiliate or to any successor to all or substantially all of the business or the
assets of the Company (by merger or otherwise), and may assign or encumber this
Agreement and its rights hereunder as security for indebtedness of the Company
and its affiliates. This Agreement shall be binding upon and inure to the
benefit of the Company, Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. None of Executive’s rights
or obligations may be assigned or transferred by Executive, other than
Executive’s rights to payments hereunder, which may be transferred only by will
or operation of law. Notwithstanding the foregoing, Executive shall be entitled,
to the extent permitted under applicable law and applicable Company
Arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following Executive’s death by giving written notice
thereof to the Company.

 

6. Miscellaneous Provisions.

(a) Governing Law; Venue. This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the State of California without
reference to the principles of conflicts of law of the State of California or
any other jurisdiction, and where applicable, the laws of the United States. Any
suit brought hereon shall be brought in the state or federal courts sitting in
San Diego, California, the Parties hereby waiving any claim or defense that such
forum is not convenient or proper. Each Party hereby agrees that any such court
shall have in personam jurisdiction over it and consents to service of process
in any manner authorized by California law.

(b) Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

(c) Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

 

7



--------------------------------------------------------------------------------

(i) If to the Company:

Sorrento Therapeutics, Inc.

6042 Cornerstone Ct. West, Suite B

San Diego, CA 92121

Attention: President and Chief Executive Officer

Facsimile: (858) 210-3759

(ii) If to Executive, at the last address that the Company has in its personnel
records for Executive; or

(iii) At any other address as any Party shall have specified by notice in
writing to the other Party.

(d) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

(e) Entire Agreement. The terms of this Agreement, together with the Proprietary
Information and Inventions Agreement, are intended by the Parties to be the
final expression of their agreement with respect to the subject matter hereof
and supersede all prior understandings and agreements, whether written or oral,
including, without limitation, any offer letter or consulting agreement between
the Company and Executive; however, Executive hereby reaffirms his obligations
under any previous confidentiality, assignment of inventions or noncompetition
agreement with the Company and agrees that this Agreement does not supersede or
modify any continuing obligations thereunder. The Company shall be entitled to
enforce any and all such agreements against Executive to ensure that the Company
receives the benefit of all such agreements. To the extent any of such prior
confidentiality, assignment of inventions or noncompetition agreements
previously entered into by Executive and the Company conflict with the terms of
this Agreement, those provisions that are more favorable to the Company shall
prevail. The Parties further intend that this Agreement shall constitute the
complete and exclusive statement of their terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.

(f) Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company. By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company may waive compliance by
the other Party with any specifically identified provision of this Agreement
that such other Party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

(g) No Inconsistent Actions. The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

(h) Construction. This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to

 

8



--------------------------------------------------------------------------------

paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also, unless
the context clearly indicates to the contrary, (i) the plural includes the
singular and the singular includes the plural; (ii) “and” and “or” are each used
both conjunctively and disjunctively; (iii) “any,” “all,” “each,” or “every”
means “any and all,” and “each and every”; (iv) “includes” and “including” are
each “without limitation”; (v) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (vi) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.

(i) Arbitration. Both Executive and the Company agree to submit any and all
disputes, controversies, or claims based upon, relating to, or arising from your
employment by the Company (other than workers’ compensation claims) or the
terms, interpretation, performance, breach, or arbitrability of this Agreement
to final and binding arbitration before a single neutral arbitrator in San Diego
County, California. Subject to the terms of this paragraph, the arbitration
proceedings shall be initiated in accordance with, and governed by, the National
Rules for the Resolution of Employment Disputes (“Rules”) of the American
Arbitration Association (“AAA”). The arbitrator shall be appointed by agreement
of the Parties hereto or, if no agreement can be reached, by the AAA pursuant to
its Rules. Notwithstanding the Rules, the Parties may take discovery in
accordance with Sections 1283.05(a)-(d) of the California Code of Civil
Procedure (but not subject to the restrictions of Section 1283.05(e)), and prior
to the arbitration hearing the Parties may file, and the arbitrator shall rule
on, pre-trial motions such as demurrers and motions for summary judgment
(applying the procedural standard embodied in Rule 56 of the Federal Rules of
Civil Procedure). The time for filing such motions shall be determined by the
arbitrator. The arbitrator will rule on all pre-trial motions at least ten
(10) business days prior to the scheduled hearing date. Arbitration may be
compelled, the arbitration award shall be enforced, and judgment thereon shall
be entered, pursuant to the California Arbitration Act (Code of Civil Procedure
§§ 1280 et seq.). Each Party shall bear his, her or its own attorneys’ fees and
costs (including expert witness fees) incurred in connection with the
arbitration, unless the arbitrator find that a statutory award of attorneys’
fees is appropriate. The Company shall bear AAA’s administrative fees and the
arbitrator’s fees and costs. If either Party is required to compel arbitration
of a dispute governed by this paragraph, the Party prevailing in that proceeding
shall be entitled to recover from the other Party reasonable costs and
attorneys’ fees incurred to compel arbitration. This Section 6(i) is intended to
be the exclusive method for resolving any and all claims by Executive or the
Company against each other for payment of damages under this Agreement or
relating to Executive’s employment or service; provided, however, that neither
this Agreement nor the submission to arbitration shall limit Executive’s or the
Company’s right to seek provisional relief, including without limitation
injunctive relief, in any court of competent jurisdiction. Both Executive and
the Company expressly waive their respective rights to a jury trial.

(j) Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

(k) Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

 

9



--------------------------------------------------------------------------------

(l) Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 4 and 6 shall survive any termination of this
Agreement.

(m) Section 409A.

(i) General. The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.

(ii) Separation from Service. Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits described in
Section 4(b) shall not be paid until the fifty-fifth (55th) day following
Executive’s Separation from Service (the “First Payment Date”).

(iii) Specified Employee. Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A, such portion of Executive’s
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death.
Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.

(iv) Expense Reimbursements. To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the calendar
year following the calendar year in which the expense was incurred; provided,
that Executive submits Executive’s reimbursement request promptly following the
date the expense is incurred, the amount of expenses reimbursed in one calendar
year shall not affect the amount eligible for reimbursement in any subsequent
calendar year, other than medical expenses referred to in Section 105(b) of the
Code, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

(v) Installments. Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A. Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to
Section 409A.

 

10



--------------------------------------------------------------------------------

7. Executive Acknowledgement.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

COMPANY By:  

/s/ Henry Ji, Ph.D.

Name:   Henry Ji, Ph.D. Title:   President and Chief Executive Officer EXECUTIVE
By:  

/s/ Richard G. Vincent

  Richard G. Vincent

[Signature Page to Rich Vincent Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

[Attached]



--------------------------------------------------------------------------------

SORRENTO THERAPEUTICS, INC.

PROPRIETARY INFORMATION AND

INVENTIONS AGREEMENT

I acknowledge and understand that Sorrento Therapeutics, Inc. is engaged in a
continuous program of research and development with respect to its business.

I. DEFINITIONS.

I acknowledge and understand that:

 

1. Definitions for the capitalized terms used in this Proprietary Information
And Inventions Agreement (including the Attachments attached hereto,
“Agreement”) shall have the meanings provided below. Where the context so
indicates, a word in the singular form shall include the plural and vice-versa:

 

  1.1 “Company” as used herein, shall mean, collectively, Sorrento Therapeutics,
Inc., a Delaware corporation (“Sorrento”), and each subsidiary and affiliate of
the foregoing, provided that, for purposes of this definition, I shall not be
deemed an affiliate of Sorrento.

 

  1.2 “Inventions” as used herein, means all data, discoveries, designs,
developments, formulae, ideas, improvements, inventions, know-how, processes,
programs, databases, trade secrets and techniques, whether or not patentable or
registerable under copyright, trademark or similar statutes, and all designs,
trademarks and copyrightable works that I made or conceived or reduced to
practice or learned, either alone or jointly with others, during the period of
my employment which: (i) are related to or useful in the business of the Company
or to the Company’s actual or demonstrably anticipated research, design,
development, experimental production, financing, manufacturing, licensing,
distribution or marketing activity; or (ii) result from tasks assigned me by the
Company; or (iii) result from the use of premises or equipment owned, leased or
contracted for by the Company.

 

  1.3

“Proprietary Information” shall mean confidential information that has been
created, discovered or developed, or has otherwise become known to the Company
(including without limitation information created, discovered, developed or made
known by or to me during the period of or arising out of my employment by the
Company), and/or in which property rights have been assigned or otherwise
conveyed to the Company, which information has commercial value in the business
in which the Company is engaged or proposes to be engaged. By way of
illustration but not limitation, “Proprietary Information” includes:
(i) inventions, knowledge, trade secrets, ideas, data, programs, works of
authorship, know-how, improvements, discoveries, designs, techniques and
sensitive information the Company receives from its customers or

 

-1-



--------------------------------------------------------------------------------

  receives from a third party under a confidentiality obligation; (ii) technical
information relating to the Company’s existing and future products, including,
where appropriate and without limitation, manufacturing techniques and
procedures, production controls, software, firmware, information, patent
disclosures, patent applications, development or experimental work, formulae,
engineering or test data, product specification and part lists, names of
suppliers, structures, models, techniques, processes and apparatus relating to
the same disclosed by the Company to me or obtained by me through observation or
examination of information or developments; (iii) marketing information
(including without limitation marketing strategies, customer names and
requirements and products and services, prices, margins and costs); (iv) future
product plans; (v) financial information provided to me by the Company;
(vi) personnel information (including without limitation employee compensation);
and (vii) other confidential business information.

II. ACKNOWLEDGEMENTS.

 

1. My employment creates a relationship of confidence and trust between the
Company and me with respect to any information: (i) applicable to the business
of the Company; or (ii) applicable to the business of any customer or partner of
the Company; or (iii) which the Company is under a contractual obligation to
keep confidential which may be made known to me by the Company or by any
customer or partner of the Company, or learned by me through my employment with
the Company.

 

2. The Company possesses and will continue to possess Proprietary Information.

III. AGREEMENT.

In consideration of my employment or continued employment by the Company, and
the compensation now and hereafter paid to me, I hereby agree as follows:

 

1. Protection of Proprietary Information.

 

  1.1 Property of the Company. All Proprietary Information shall be the sole
property of the Company and its assigns or a third party, as applicable, and the
Company and its assigns or such third party shall be the sole owner of all
patents and other rights in connection with such Proprietary Information. I
hereby irrevocably transfer and assign to the Company any rights I may have or
acquire in any or all Proprietary Information. During the term of my employment
by the Company and at all times thereafter, I will keep in confidence and trust
all Proprietary Information, and I will not directly or indirectly disclose,
sell, use, lecture upon or publish any Proprietary Information or anything
relating to it without the written consent of the Company, except as may be
necessary in the ordinary course of performing my duties as an employee of the
Company. I will obtain the Company’s prior written approval before publishing or
submitting for publication any material that relates to my work at the Company
or incorporates any Proprietary Information. My obligations regarding
Proprietary Information shall continue until such time as the Proprietary
Information is publicly known without fault on my part.

 

-2-



--------------------------------------------------------------------------------

  1.2 Property of Third Parties. I recognize that the Company has received and
in the future will receive information from third parties, which is private or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree, during the term of my employment and thereafter, to hold all
such private or proprietary information received from third parties in the
strictest confidence and not to disclose or use it, except as necessary in
carrying out my work for the Company consistent with the Company’s agreement
with such third party. My obligations regarding the private or proprietary
information of third parties shall continue until such time as such private or
proprietary information is publicly known without fault on my part.

 

2. Avoid Conflict of Interest. During the course of my employment, I shall
inform the Company before accepting any employment, consulting or other
relationship with another person or entity (i) in any field related to the
Company’s line of business, or (ii) in a position that requires a significant
time commitment. Lack of objection by the Company regarding any particular
outside activity does not in any way reduce my obligations under this Agreement.

 

3. Return of Materials. All apparatus, computers, computer files and media,
data, documents, drawings, engineering log books, equipment, inventor notebooks,
programs, prototypes, records, samples, equipment and other information and
physical property, whether or not pertaining to or constituting Proprietary
Information, furnished to me by the Company, or produced by myself or others in
connection with my employment, shall be and remain the sole property of the
Company and shall be returned promptly to the Company as and when requested by
the Company. Should the Company not so request, I shall return and deliver all
such property upon termination of my employment, and I will not take with me any
such property or any reproduction of such property upon such termination. I
further agree that any property situated on the Company’s premises and owned by
the Company, including computers, computer files, e-mail, voicemail, disks and
other electronic storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without cause and with or
without notice.

 

4.

Non-Solicitation. I agree that during the term of my employment with the Company
and for six (6) months thereafter (the “Restricted Period”), I will not, and
will not permit any affiliate of mine under my control to, in each case either
directly or indirectly, for my own account or otherwise: (i) solicit, induce, or
attempt to solicit or induce any employee, consultant or contractor of the
Company or any current or former subsidiary or affiliate of the Company (each,
an “Affiliate”) to terminate its employment, consulting or contractual
relationship with the Company or any Affiliate; or (ii) take any other action
that would reasonably be expected to cause such employee, consultant or
contractor of the Company or any Affiliate to terminate his or her employment,
consulting or

 

-3-



--------------------------------------------------------------------------------

  contractual relationship with the Company or any Affiliate. Further, I
acknowledge that I have learned or acquired, and will learn and acquire,
Proprietary Information about the Company, and the Company’s customers and
suppliers. In order to prevent the misuse of such Proprietary Information, I
agree that, during the Restricted Period, I will not solicit the business of the
Company’s customers and/or any customer of a Affiliate (including any people or
entities that were customers or suppliers of the Company and/or any Affiliate
during the 12-month period prior to the termination of my employment with the
Company) for services similar to those performed, or goods similar to those
sold, by the Company and/or any Affiliate. I acknowledge that this provision is
essential to the Company’s business, without which the Company would not have
entered into this Agreement.

 

5. Inventions. I will promptly disclose in confidence to the Company, or to any
persons designated by it, any and all Inventions; such disclosure obligations
shall continue for twelve (12) months after termination of my employment with
respect to any and all Inventions made, conceived, reduced to practice or
learned by me before the termination of my employment.

 

6. Ownership and Protection of Inventions.

 

  6.1 The Company owns Inventions. I agree that any and all Inventions shall be
the sole property of the Company and its assigns, and the Company and its
assigns shall be the sole owner of all patents, trademarks, copyrights and other
rights in connection with Inventions.

 

  6.2

Inventions Protection. I hereby irrevocably transfer and assign to the Company
any rights I may have or acquire in Inventions. In addition, to the extent
permitted by federal copyright law, the parties agree that any works resulting
from my work under this Agreement shall be “works for hire” as defined in the
federal copyright law. I hereby irrevocably transfer and assign to the Company
all of my works of authorship and all worldwide copyrights, trademarks, patents,
patent applications, trade secrets and other similar rights (“Intellectual
Property Rights”) in (i) such works to the extent such works result from my
employment with the Company or are otherwise provided for under the terms of
this Agreement and (ii) any Inventions. I further agree, as to any and all
Inventions, to assist the Company in every proper way (but at the Company’s
expense) to obtain and from time to time enforce Intellectual Property Rights in
Inventions in any and all countries. To that end, I will perform any further
acts and execute and deliver all documents for use in applying for and obtaining
such Intellectual Property Rights therein and enforcing the same, as the Company
may desire, together with any assignments of such protections to the Company or
persons designated by it. My obligation to assist the Company in obtaining and
enforcing Intellectual Property Rights in Inventions in any and all countries
shall continue beyond the termination of my employment, but, after such
termination, the Company shall compensate me at a reasonable rate for time
actually spent by me at the Company’s request on such assistance. I acknowledge
that I may be

 

-4-



--------------------------------------------------------------------------------

  unavailable when the Company needs to secure my signature for lawful and
necessary documents required to apply for or execute any Intellectual Property
Rights with respect to Inventions (including renewals, extensions,
continuations, divisions or continuations in part of patent applications).
Therefore, I irrevocably designate and appoint the Company and its duly
authorized officers and agents, as my agents and attorneys-in-fact, to act for
and in my behalf and instead of me, to execute and file any such application(s)
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights, trademarks and other protections on Inventions
with the same legal force and effect as if executed by me. The Company shall
also have the right to keep any and all Inventions as trade secrets.

 

  6.3 Moral Rights. Any assignment of copyright hereunder includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights” (collectively “Moral Rights”). To the
extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, I hereby waive such Moral Rights and consent to any action of the
Company that would violate such Moral Rights in the absence of such consent. I
will confirm any such waivers and consents from time to time as requested by the
Company.

 

  6.4 Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company, and to promptly disclose the
same to my immediate supervisor or to any persons designated by the Company. The
records will be in the form of notes, sketches, drawings, and any other format
that may be specified by the Company, The records will be available to and
remain the sole property of the Company at all times.

 

7.

List of Pre-Employment Inventions. I have attached to this Agreement as
Attachment A a complete list of all developments, discoveries, improvements,
inventions, trade secrets, technical or journal writings or other works of
authorship which I have made or conceived or first reduced to practice alone or
jointly with others prior to my engagement by the Company which are not subject
to a confidentiality agreement that would bar such listing (collectively
“Pre-Employment Inventions”); and I covenant that such list is complete. If no
such list is attached to this Agreement, I represent that I have made no such
Pre-Employment Inventions at the time of signing this Agreement. The Company
will not require me to assign any rights I may have in any of the listed
Pre-Employment Inventions. Furthermore, the listed Pre-Employment Inventions
will not be classified as Proprietary Information or Inventions. Notwithstanding
the above, if, in the course of my employment with the Company, I incorporate
into a Company product, process or machine a Pre-Employment Invention or any
other inventions, technical writings, papers, journal articles, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company, which are owned by me or in which I have an exclusive
interest, the Company is hereby granted and shall have a nonexclusive,

 

-5-



--------------------------------------------------------------------------------

  royalty-free, irrevocable, perpetual, worldwide, transferable and
sublicensable license to make, have made, modify, use and sell such
Pre-Employment Invention as part of or in connection with such product, process
or machine. I acknowledge and agree that the Company and its subsidiaries or
affiliates are free to compete or develop information, inventions and products
within the areas and type of the Pre-Employment Inventions.

 

8. No Conflicting Obligation. I represent that my performance of all the terms
of this Agreement and my employment by the Company does not and will not breach
any invention assignment agreement or any agreement to keep in confidence
proprietary information acquired by me in confidence or in trust prior to my
employment by the Company. I have not entered into, and I agree I will not enter
into, any agreement either written or oral in conflict with this Agreement. I
also understand that I am not to breach any obligation of confidentiality I have
to others during my employment with the Company.

 

9. No Improper Use of Information of Prior Employers or Others. As part of the
consideration for the offer of employment by the Company and of my employment or
continued employment by the Company, I have not brought and will not bring to
the Company, or use or disclose in the performance of my responsibilities any
equipment, supplies, facility, electronic media, software, trade secret or other
information or property of any former employer or any other person or entity
which are not generally available to the public, unless I have obtained their
written authorization for its possession and use. I further represent, warrant
and agree that I have not and will not solicit, induce, recruit or encourage any
other individual to leave his or her employment, where I am or should be
reasonably aware that such action on my part would breach any agreement I may
have with a third party.

 

10. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer (or party to
which I otherwise provide services) of my rights and obligations under this
Agreement.

 

11. Governing Law Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in San Diego,
California for any lawsuit filed there against me by Company arising from or
related to this Agreement.

 

12. Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 

13.

Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or

 

-6-



--------------------------------------------------------------------------------

  unenforceable provision had never been contained herein. If moreover, any one
or more of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to duration, geographical scope, activity or
subject, it shall be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

 

14. Term of Employment. I understand that my employment is “at will” and that I
or the Company may terminate my employment at any time, for any reason or no
reason, with or without cause and with or without notice.

 

15. Section 2870 Inventions. This Agreement does not apply to an Invention which
qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Attachment B (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.

15.1 Notwithstanding this Section 15, during the term of my employment, I shall
disclose in confidence to the Company any Invention in order to permit the
Company to make a determination as to compliance by me with the terms and
conditions of this Agreement. I understand that should a dispute arise as to
whether a given invention qualifies fully for protection under Section 2870, I
bear the burden of proving that the Invention fully qualifies for protection
thereunder.

 

16. Survival of Obligations. This Agreement shall survive termination of my
employment, regardless of the circumstances of such termination.

 

17. Effective Date. This Agreement shall be effective as of the first day of my
employment by the Company which is September, 21, 2012.

 

18. Binding Effect. This Agreement shall be binding upon my heirs, executors,
administrators or other legal representatives and shall inure to the benefit of
successors and assigns of the Company. The Company may assign any of its rights
and obligations under this Agreement. No other party to this Agreement may
assign, whether voluntarily or by operation of law, any of its rights and
obligations under this Agreement, except with the prior written consent of the
Company.

 

19.

Entire Agreement. This Agreement is the final, complete and exclusive agreement
of the parties with respect to the subject matter hereof and supersedes and
merges all prior discussions between us, whether orally or in writing. I hereby
reaffirm my obligations under any previous confidentiality, assignment of
inventions or noncompetition agreement with the Company and agree that this
Agreement does not supersede or modify any continuing obligations thereunder.
The Company shall be entitled to enforce any and all such agreements against me
to ensure that the Company receives the benefit of all such agreements. To the
extent any of such prior confidentiality, assignment of inventions or
noncompetition agreements previously entered into by me and the

 

-7-



--------------------------------------------------------------------------------

  Company conflict with the terms of this Agreement, those provisions that are
more favorable to the Company shall prevail. No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing and signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

 

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

21. Legal And Equitable Remedies. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

 

22. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
forty-eight (48) hours after the date of mailing.

 

23. Attachments. The following Attachments are made a part of and incorporated
by reference into this Agreement:

Attachment A: List of Pre-Employment Inventions.

Attachment B: Limited Exclusion Notification required by California Labor Code

Section 2872.

[remainder of page intentionally left blank]

 

-8-



--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT ONE
COUNTERPART WILL BE RETAINED BY THE COMPANY AND THE OTHER COUNTERPART WILL BE
RETAINED BY ME.

 

Date:   September 21, 2012    

/s/ Richard Vincent

      Employee Signature      

Richard Vincent

      Name (type or print)

 

Accepted and Agreed to: SORRENTO THERAPEUTICS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ATTACHMENT A

LIST OF PRE-EMPLOYMENT INVENTIONS

This List of Pre-Employment Inventions, along with any attached pages, is part
of and incorporated by reference into the attached PROPRIETARY INFORMATION AND
INVENTIONS AGREEMENT.

The following is a complete list of all developments, discoveries, improvements,
inventions, trade secrets, technical or journal writings or other works of
authorship, which I have made or conceived or first reduced to practice alone or
jointly with others prior to my engagement by the Company which are not subject
to a confidentiality agreement that would bar such listing (collectively
“Pre-Employment Inventions”). I understand that the Company will not require me
to assign any rights I may have in any of the listed Pre-Employment Inventions.
1 further understand that the listed Pre-Employment Inventions will not be
classified as Proprietary Information or Inventions.

Notwithstanding the above, if, in the course of my employment with the Company,
I incorporate into a Company product, process or machine a Pre-Employment
Invention or any other inventions, technical writings, papers, journal articles,
developments, improvements, and trade secrets which were made by me prior to my
employment with the Company, which are owned by me or in which I have an
exclusive interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide, transferable and sublicensable
license to make, have made, modify, use and sell such Pre-Employment Invention
as part of or in connection with such product, process or machine.

I represent that this list of Pre-Employment Inventions is complete.

 

  x No Pre-Employment Inventions to report.

 

  ¨ See below.

 

  ¨ Additional sheets attached.

 

                    

 

/s/ Richard Vincent

Name of Employee

September 21, 2012

Date



--------------------------------------------------------------------------------

ATTACHMENT B

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

By:  

/s/ Richard Vincent

  (PRINTED NAME OF EMPLOYEE) Date:   September 21, 2012

 

WITNESSED BY:

 

(PRINTED NAME OF REPRESENTATIVE)